Citation Nr: 0322238	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for right wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
February 1999.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


REMAND

In his August 2002 substantive appeal, the veteran indicated 
that he desired a hearing before the Board at his local VA 
office by checking the appropriate box on the VA Form 9, 
Appeal to Board of Veterans' Appeals.  Such hearing has not 
been scheduled.  

Accordingly, this matter is REMANDED to the RO for the 
following:

The veteran is to be scheduled, in 
accordance with the docket number of his 
appeal, for a hearing at the RO before a 
member of the Board.  The RO should 
notify the veteran of the date, time and 
place of the hearing by letter mailed to 
his address of record.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

After the appellant has been afforded an opportunity to 
appear at a hearing before a member of the Board, the RO need 
not take any further adjudicatory action, but should return 
the claims folder to the Board for further appellate review.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




